Citation Nr: 1822539	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  12-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date than September 8, 2011 for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased initial disability rating for PTSD from April 6, 2009 to September 7, 2011.

3.  Entitlement to an increased initial disability rating higher than 70 percent for PTSD from September 8, 2011 onward.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 15, 2017.

5.  Entitlement to TDIU from May 15, 2017.


REPRESENTATION

Veteran represented by:  Attorney Shannon Brewer	

ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969 including combat service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2013 correspondence, the Veteran's attorney withdrew a prior request for a videoconference hearing before the Board and withdrew all claims pending at that time except for the Veteran's application to reopen his service connection claim for PTSD and the claim of entitlement to TDIU.

In September 2013, the Board granted the Veteran's application to reopen his service connection claim for an acquired psychiatric disorder to include PTSD, and remanded this claim for further development and adjudication on the merits.  The Board deferred consideration of the TDIU claim pending AOJ adjudication of the PTSD claim.

In January 2016, the Board remanded the issues of entitlement to an increased rating and earlier effective date for PTSD for issuance of a statement of the case (SOC), and entitlement to TDIU as intertwined with the other issues.
 
In October 2017, the Board again remanded the TDIU claim as intertwined with still pending PTSD claims. 

In January 2018 correspondence, the Veteran's attorney withdrew an additional request for a videoconference hearing before the Board on the PTSD claims.  Accordingly, the Board merged the TDIU and PTSD appeals and may now adjudicate all the listed issues on the merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  On April 6, 2009, VA received the Veteran's request to reopen a previously-denied claim (that was not appealed and therefore became final) for a psychiatric disability; the claim was eventually reopened and service connection was granted.  Resolving reasonable doubt in his favor, it is factually discernable from the Veteran's treatment records that the symptoms supporting his eventual formal PTSD diagnosis, including anxiety, hypervigilance, irritability, flashbacks, and nightmares, were present at least by April 6, 2009.

2.  From April 6, 2009 to September 7, 2011, the Veteran's PTSD symptoms, as detailed in his VA treatment records and examination reports, have been manifested, at worst, by occupational and social impairment with deficiencies in most areas.

3.  From September 8, 2011 forward, the Veteran's PTSD symptoms have also been manifested, at worst, by occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment was not shown.  

4.  Resolving reasonable doubt in his favor, from April 6, 2009 to May 14, 2017 the Veteran's service-connected PTSD rendered him unable to maintain substantially gainful employment.  Eligibility for TDIU is supported by evidence showing that he did not work during these eight years, and that he had significant functional limitations due to PTSD as noted on the VA and private examination reports described in more detail below.  

5.  From May 15, 2017, the Veteran's service-connected disabilities did not render him unable to maintain substantially gainful employment.	


CONCLUSIONS OF LAW

1.  An earlier effective date of April 6, 2009 is warranted for the award of service connection for PTSD.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

2.  From April 6, 2009 to September 7, 2011, an increased disability rating of 70 percent (but no higher) is warranted for PTSD.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

3.  From September 8, 2011 forward, an increased disability rating higher than 70 percent is not warranted for PTSD.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, DC 9411 (2017).

4.  From April 6, 2009 to May 14, 2017, the criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).

5.  From May 15, 2017, the criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a rating higher than 70 percent for PTSD

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1110; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The Veteran's PTSD is currently as rated as 70 percent disabling for the entire period on appeal (now extending from April 6, 2009 forward). 

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

During his February 2010 VA examination, the Veteran reported hypervigilance, exaggerated startle reflex, impaired sleep, and avoidance of triggers of past trauma.  He denied hallucinations or suicidality.  He had no difficulty performing activities of daily living.  On examination, he appeared clean and casually dressed.  He was fully oriented.   His thought process was normal.  The examiner opined that the Veteran's reported symptoms did not meet the criteria for PTSD as a current diagnosis.  

During a September 2011 VA mental health evaluation, the Veteran described combat-related trauma and related current anxiety, hypervigilance, re-experiencing combat, nightmares, impaired sleep, and irritability.  He reported vague symptoms of auditory hallucinations but was unsure if he was talking to himself or responding to internal stimuli.  He initially reported visual hallucinations, but the clinician clarified that the Veteran was, in fact, describing re-experiencing combat trauma.  He denied current or past suicidal ideation.  The Veteran was living with his spouse and reported a good relationship with his three sons.  He exercised several times a week.  On examination, he was fully oriented, his hygiene was normal, and he denied suicidal or homicidal ideation.  The clinician listed the Veteran's diagnosis as rule out PTSD.  

In an additional September 2011 VA treatment record,  the Veteran reported frequent verbal outbursts, strained familial relationships, difficulty managing daily stressors, and feeling easily overwhelmed and agitated.  He had not worked for the past three years.  On examination his hygiene was normal, and he was fully oriented.  His speech was pressured and tangential, but he could be redirected.  He denied suicidal or homicidal ideation.  The clinician described the Veteran's report of perceptual disturbances as "vague and inconsistent."  The clinician diagnosed bipolar disorder with PTSD symptoms.    

In a June 2012 VA treatment record, the Veteran reported reported anxiety, hopelessness, and impaired sleep.  On examination, his appearance was clean and he was appropriately dressed.  His speech was unremarkable, and his communication was good.  He was fully oriented.  His thought process was within normal limits, but his speech was slightly rambling.  He denied hallucinations and current or past suicidal ideation.  He reported separating from his spouse due to his irritability.  The clinician opined that the Veteran's symptoms were consistent with PTSD and recommended psychotherapy.  

In a July 2012 VA treatment record, the Veteran reported that attempting suicide had "run through his mind."  He denied any history of suicide attempts or inpatient psychiatric treatment.  He denied current suicidality or hallucinations.  On examination, his thought process was coherent and logical with some tangentially.   There was no clinical evidence of a thought disorder or florid psychosis.  He was not suicidal or homicidal.   

In a November 2012 VA treatment record, he reported angry outbursts, nightmares, impaired sleep, depression, and lack of interest in formerly enjoyable activities.  On examination, he was fully oriented with normal hygiene.  He denied delusions, perceptual disturbances, and suicidality.  His cognition was intact. 

In a December 2012 VA treatment record, he denied suicidal or homicidal ideation or psychiatric hospitalization.  On examination he was fully oriented and appeared well kempt. He denied delusions or perceptual disturbances.  There was no evidence of psychotic symptoms. 

In January 2013, a private psychiatrist evaluated the Veteran's PTSD as severe.  The Veteran's symptoms included sporadic panic attacks, near continuous anxiety and irritability, and neglect for personal hygiene.  He had separated from his spouse and reported many angry outbursts toward his son, with whom he was living.  He also reported forgetting facts and events and losing objects.  On examination, he was alert and fully oriented with no fluctuation in his level of consciousness.  He stated that his last suicidal ideation was 15 years ago.  He denied hallucinations, and the psychiatrist did not detect any delusions.  His insight was limited and his judgment was intact.     

A September 2013 social work record noted that the Veteran displayed difficulty word-finding.  He was observed to be well groomed and dressed.  No psychosis or thought disorder was noted.  The Veteran denied suicidal ideation. 

During his January 2014 VA examination, the Veteran reported he and his spouse had been separated for 10 years due to his "hot headedness."  He stated his only friends are members of his PSTD psychotherapy group because he does not trust anyone else.  He denied psychiatric hospitalization, suicidal ideation, and hallucinations.  

In June 2014, an additional private psychiatrist evaluated the Veteran's PTSD.  During this phone interview, the Veteran reported difficulty remembering the names of fellow service-members.  He felt alienated from many people, including his family.  He denied suicidal ideation.  His other symptoms included depression, anxiety, panic attacks, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful situations including work or work-like settings.  The evaluator assessed that the Veteran was competent to manage his own financial affairs. 

In a March 2015 group therapy note, the Veteran was reported to be dressed casually with good hygiene.  His thinking was goal-directed without psychosis.  He did not report suicidal or homicidal ideation.  

Analysis 

A rating of 100 percent, the next level at which the Veteran could receive benefits, requires a showing of total occupational and social impairment.  After thoroughly reviewing the evidence, as summarized above, the Board finds that a 100 percent rating for PTSD is not warranted because there is simply not evidence suggesting the Veteran has been totally occupationally and socially impaired due to his PTSD.  Rather, the overwhelming majority of the evidence indicates that he consistently denied symptoms of a severity comparable to those listed as representing examples of the 100 percent disability rating.  For example, he consistently denied suicidal or homicidal ideation or difficulty maintaining personal hygiene.  He lives independently and manages his own finances.  The record also shows that the Veteran has never been hospitalized for psychiatric symptoms, and that he has recently started a new job.

The record does include a report of possible hallucinations in September 2011 VA mental health records, but these reports were characterized as vague and inconsistent, and the Veteran otherwise denied hallucinations.  The record also reflects one report of past suicidal ideation in a July 2012 record; however, the Veteran repeatedly denied a history of suicidal ideation in other treatment records, and he has no history of psychiatric hospital admissions or suicide attempts.  In addition, the Board notes the January 2013 report of poor hygiene; however, the other treatment records in the claims file document that the Veteran maintained good hygiene and lived independently and managed his finances without difficulty.   Finally, the Board notes that the January 2013 record regarding forgetfulness of facts, names, and events does not raise to the level of the memory loss contemplated in the 100 percent rating criteria (memory loss for names of close relative, own occupation, and own name); rather, the record clearly shows that the Veteran was consistently able to recall and describe key elements of his past and present, including his occupational, military, and social history.   

The record does reflect significant social impairment due to the Veteran's PTSD symptoms.  The evidence establishes that his PTSD symptoms including angry outbursts and anxiety have severely strained familial and social relationships.  The evidence also reflects that that he has severe symptoms anxiety, hypervigilance, flashbacks, nightmares, and impaired sleep.   

In summary, the Board finds that the Veteran's social and occupational impairment affects his ability to function appropriately and effectively, and thus, meets the criteria for a 70 percent rating throughout the appellate period.  Regarding entitlement to rating in excess of 70 percent (a 100 percent rating), there is not any lay or medical evidence suggesting total social and occupational impairment.  The Veteran has not stated that his symptoms have worsened since his most recent VA examination.  Thus, while he is significantly and seriously impaired by his psychiatric symptoms, the preponderance of the evidence is against finding that his impairment arises to the kind of gross impairment contemplated by a 100 percent rating.  Consequently, an increased rating higher than 70 percent is not warranted.  

II.  Entitlement to TDIU from May 2017 forward

Legal Criteria

To establish entitlement to TDIU, there must be impairment so severe that it is impossible for the Veteran to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A veteran is eligible for a schedular rating of TDIU if either one service-connected disability is rated at least 60 percent or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  If a veteran does not meet these criteria, a total disability rating may still be assigned, but on an extraschedular basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

Factual Background 

In October 2016, the Veteran met with a VA vocational counselor and expressed interest in seeking federal employment.  In December 2016, he again expressed interest in pursuing federal employment and his documentation was forwarded to VA human resources.  He also noted that he started volunteering at the VA community living center.  In March 2017, he notified his VA vocational counselor that he accepted at job at a VA medical center EMS department.  An April 2017 vocational rehabilitation note indicates that the Veteran was set to start work on May 15, 2017.

Analysis 

From May 15, 2017 forward, the Board finds that the weight of the evidence indicates that the Veteran was no longer unemployable, and therefore that TDIU is no longer warranted.  In reaching this conclusion, the Board assigns significant probative weight to the vocational rehabilitation records, which indicate that the Veteran himself considered he was ready to seek substantially gainful employment.  These records also indicate that his VA vocational counselor believed the Veteran was appropriate for a position at VA, and that he successfully obtained employment in a VA medical center with a scheduled start date of May 15, 2017.  There is no evidence indicating that he is unable to obtain or maintain substantially gainful employment during this period; accordingly, TDIU is denied from May 15, 2017 forward.  If, in the future, the Veteran believes that his service-connected disabilities have worsened to where he is unable to maintain substantially gainful employment, he may file another TDIU claim with the RO. 


ORDER

An earlier effective date of April 6, 2009 for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.
  
From April 6, 2009 to September 7, 2011, an increased disability rating of 70 percent (but no higher) for PTSD is granted.

From September 8, 2011 forward, an increased disability rating higher than 70 percent for PTSD is denied.

From April 6, 2009 to May 14, 2017, TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.

From May 15, 2017 forward, TDIU is denied. 



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


